Exhibit 10.15

SEQUA CORPORATION

   

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II

   

FOURTH AMENDMENT

     

THIS FOURTH AMENDMENT is made by Sequa Corporation (the "Company") to the

Sequa Corporation Supplemental Executive Retirement Plan II, as Amended and
Restated effective January 1, 2000 (the "Plan").

   

W I T N E S S E T H

     

WHEREAS, the Company maintains the Plan; and

     

WHEREAS, the Company desires to amend the Plan to permit recognition of certain

domestic relations orders which would satisfy the provisions of Section
206(d)(3)(B) of the Employee Retirement Income Security Act of 1974 ("ERISA"),
if the Plan were subject to such provision of ERISA, and which award a portion
of a participant's accrued benefit under the Plan to the participant's spouse or
former spouse incident to a divorce; and

     

WHEREAS, the Company may amend the Plan pursuant to Section 7.1 thereof;

   

NOW, THEREFORE, effective as of October 1, 2004, Section 8.2 of the Plan shall
be

deleted in its entirety and replaced with the following:

     

8.2

Nonalienation of Benefits Under the Plan

.        

(a)

Except for claims of indebtedness owing to a Participating Employer and as

 

provided in paragraph (b) below, the interests of Participants, their Surviving
Spouses or other Beneficiaries are not subject to claims, indebtedness,
attachment, execution, garnishment, or other legal or equitable process, and
such interests may not be voluntarily or involuntarily sold, transferred or
assigned. Any attempt by a Participant, his Surviving Spouse or other
Beneficiary or any other person to sell, transfer, alienate, assign, pledge,
anticipate, encumber, charge, attach, garnish or otherwise dispose of any right
to benefits payable hereunder shall be void.

     

(b)

The provisions of paragraph (a) above shall not apply to claims pursuant to a

 

domestic relations order which would satisfy the requirements of Section
206(d)(3)(B) of ERISA if the Plan were subject to such provision of ERISA and
which awards any portion of a Participant's vested Accrued Benefit to the spouse
or former spouse of the Participant ("Alternate Payee") incident to a divorce
("DRO"). A DRO may provide for distribution of the benefit of the Alternate
Payee in any form permitted under Section 4.3(c) of the Plan as if the Alternate
Payee were the Participant, and may provide for commencement of distributions to
the Alternate Payee on the first day of any month coinciding with or next

 

following the date on which the Participant would attain Early Retirement Age
(determined without regard to whether the Participant has separated from service
from all members of the Affiliated Group as of such date) (the "Earliest
Retirement Date"), but no later than the first day of the month coinciding with
or next following the date on which the Participant would attain Normal
Retirement Age (the "Latest Commencement Date"). Notwithstanding the foregoing
sentence, a DRO may permit the Alternate Payee to elect to receive his benefit
in any form permitted under Section 4.3(c) and/or to elect to defer commencement
of his benefit to the first day of any month following the Earliest Retirement
Date that is no later than the Latest Commencement Date, and to revoke any such
election and select a different form of benefit payment permitted under Section
4.3(c) and/or further defer commencement of his benefit to the first day of any
month that is no later than the Latest Commencement Date, by filing an
appropriate form provided by the Company, provided however that no such election
or change of election shall be effective unless filed with the Company on or
prior to the December 31st of the year prior to the calendar year preceding the
date on which distributions to Alternate Payee are due to commence.
Notwithstanding any provision of this Section 8.2 to the contrary, no
recognition of a DRO under the Plan shall be permitted to the extent that such
recognition would cause any Participant, Beneficiary or Alternate Payee to be in
constructive receipt of any benefits under the Plan, or to recognize in income
any amounts with respect to the Plan, prior to actual receipt thereof.

     

IN WITNESS WHEREOF, this Fourth Amendment to the Sequa Corporation

Supplemental Executive Retirement Plan II is hereby executed on this 30th day of
September, 2004.

         

SEQUA CORPORATION

                 

By: /s/ Howard M. Leitner

 

Howard M. Leitner

 

Senior Vice President, Finance

   

